

114 S1624 IS: Motorsports Fairness and Permanency Act
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1624IN THE SENATE OF THE UNITED STATESJune 18, 2015Ms. Stabenow (for herself, Mr. Burr, Mrs. Shaheen, Ms. Ayotte, Mr. Peters, Mr. Wicker, Mr. Nelson, Mr. Cochran, Mr. Warner, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide predictability and certainty in the tax law, create jobs, and encourage investment.
	
 1.Short titleThis Act may be cited as the Motorsports Fairness and Permanency Act.
		2.7-year class life for motorsports
			 entertainment complex facilities made permanent
 (a)In generalSection 168(i)(15) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D).
 (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014.